Title: To James Madison from Thomas Newton Jr., 27 June 1814
From: Newton, Thomas Jr.
To: Madison, James


        
          Dear Sir
          ⟨N⟩orfolk June. 27. 1814
        
        I take the liberty of s⟨end⟩ing you a small box of Salt. The Salt is made at one ⟨of⟩ the establishments in Princess Anne County. Hund⟨re⟩ds of thousands of bushels will be the product of the diffe⟨r⟩ent establishments.
        
        The Republicans are highly pleased with the appointment of Genel Porter to command at this post. His intelligence, ⟨ze⟩all, industry and vigilance promise us, security and protection. He understands the art militar⟨y⟩. His economy will save much public money. With th⟨e⟩ same sum, he will accomplish double the work of an⟨y⟩ other person. The Republicans will be gratified, shou⟨ld⟩ you be so indulgent as to continue him in his ⟨co⟩mmand at this place. His talents are admirably a⟨d⟩apted to the command of a scite like this. W⟨e⟩ should be mortified beyond expression to have a f⟨ed⟩eralist put over us. I remain with great esteem ⟨and⟩ respect Your Obt Servt
        
          Tho: Newton
        
      